DETAILED ACTION
Status of the Claims
1.	Claims 1-12 are pending.
Allowable Subject Matter
2.	Applicant is advised that the Notice of Allowance mailed 9/23/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-12 are rejected under 35 U.S.C. 101 because they are directed to diagnosing a person infected with COVID-19. 
Claims 1-7 are drawn to a method for diagnosis COVID-19 infection of a person,
which is a statutory category of invention (Step 1: YES). 
In this case, the judicial exception relied upon by the instantly claimed invention is to law of nature, correlation between COVID-19 infections and the mental step of correlating the results and deciding if there is COVID-19 infection or not. 

The reasons that the limitations are considered law of nature and mental
process is because they are directed to natural correlation and mental step, and the Supreme Court has explicitly characterized natural correlation as natural phenomena and mental step as abstract idea. The instantly claimed invention is also similar to claims already found patent ineligible in Mayo v. Prometheus (566 U.S. 66 (2012), a case decided by the Supreme Court of the United States that unanimously held that claims directed to method of giving a drug to a patient, measuring metabolites of that drug, and with a known threshold for efficacy in mind, deciding whether to increase or decrease the dosage of the drug. 
Thus, the claims are directed to two judicial exceptions and fall squarely within the realm of “law of nature” and “mental process”, which is a patent-ineligible concept (Step 2A: YES).
Next, the claim as a whole is analyzed to determine whether it includes additional steps/elements that, when considered both individually and as an ordered combination, amount to significantly more than the judicial exception. In this case, the step of acquiring a sputum sample is merely data gathering and as in Mayo was not sufficient to make a diagnosis claim patent eligible. Other steps in the claim of using cyclic voltammetry to measure “reactive oxygen species”, using cyclic voltammetry and recognition of infection and the presence of “reactive oxygen species” are known in the art. Patra et al. teach detecting reactive oxygen species such as H2O2, O2. and OH. with cyclic voltammetry (see abstract) and reactive oxygen species are known to have a relationship to diseases including inflammation, atherosclerosis, cancer, diabetes, neurodegeneration (see introduction; Rawson et al.) and coronavirus (see abstract; Lin et al.).
Consideration of the additional steps and/or elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. The claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). Therefore, the claim(s) is/are not patent eligible. 
Claims 8-12 are rejected under 35 U.S.C. 101 based on their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759